Citation Nr: 1436368	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's entire active service period from September 2003 to September 2006 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109 and thus does not establish eligibility for benefits under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West Supp. 2013); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.9505, 21.9510, 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal, because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  In addition, notification requirements for claims for educational assistance do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  

Similarly, the assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill, and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore, the notice and assistance requirements are inapplicable.

Analysis

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  VA promulgated regulations to implement the law, and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520, which requires, among other things, certain periods of "active duty" as defined by 38 C.F.R. § 21.9505.  In relevant part, 38 C.F.R. § 21.9505 establishes that a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

In November 2009, the Veteran submitted a VA Form 22-1999 Application for VA Education Benefits.  In his application, the Veteran answered "no" to the question "[d]id you have a period of active duty that the Department of Defense counts for purposes of repaying an education loan" even though his entire active duty service was under the LRP.  In December 2009, VA sent a letter to the Veteran indicating that he was denied Post-9/11 GI Bill benefits because of insufficient qualifying active duty.  This letter did not explain why the Veteran's service did not qualify.  In January 2010, the Veteran filed a notice of disagreement (NOD) disputing the denial of his claim for education benefits.  Shortly thereafter, in February 2010, VA sent the Veteran a letter indicating that he had been awarded benefits under the Post-9/11 GI Bill at the 100 percent level.  The Veteran then enrolled in Fall 2010 classes.  In October 2010, the VA again sent a letter denying the Veteran's claim for Post-9/11 GI Bill benefits because of insufficient qualifying active duty.  This time the letter explained that the Department of Defense had notified the VA that the Veteran's service from September 2003 to September 2006 was obligated because of his participation in the LRP and therefore, could not be used to establish eligibility for the education benefits requested.  In March 2011, the VA received another NOD with the denial of benefits.  As reported in the September 2011 VA Form 9, the Veteran continued to enroll in classes following the letter denying him Post-9/11GI Bill benefits.  He asserted in the same VA Form 9 that his recruiter informed him that his education payments were an enlistment bonus.

Upon review of the evidence, the Board concludes that, because the Veteran's entire period of active service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot also be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  38 U.S.C.A. § 3322(b).  The law is clear: any "period of service counted for purposes of repayment of an education loan under chapter 109 of title 10 may not be counted as a period of service for entitlement to educational assistance" under Chapter 33, governing the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); see also 38 C.F.R. § 21.9505 (establishing that "active duty" for purposes of entitlement to educational assistance under the Post-9/11 GI Bill does not include any period of service "counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109").  These requirements are unaffected by the Veteran's misunderstanding of the LRP's effect on his ability to enroll in Post-9/11GI Bill benefits.  Even if the Veteran's recruiter informed him that LRP payments were an enlistment bonus, the fact remains that the entirety of the time the Veteran spent on active duty was counted toward repayment of existing student loans under the LRP.  The Veteran may thus not also count his time on active duty towards eligibility for the Post-9/11 GI Bill.  Id.

In sum, the Board acknowledges that there was some confusion in the correspondence sent to the appellant (i.e., the February 2010 letter granting benefits); nevertheless, there simply is no legal basis to find him eligible for education assistance benefits under the Post-9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


